DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. US Pub 2014/0090809.
Regarding claim 1, Mori discloses, 
A liquid cooling device (figs 1-3), comprising: 
a heat dissipation shell (element 20, which includes element 21 and 22), wherein the heat dissipation shell comprises a cooling cavity (cooling cavity provided by the space S which is S2 (fig 1) and S2 (Fig 2)); and 
a dual fin module (element 50, fig 1, paragraph 24 describes the fins 31 are provided on both upper and lower surface of the plate 32) fixed in the cooling cavity to separate the cooling cavity into an upper cooling space and a lower cooling space (figure 1-2, where the cavity is divided into two parts by element 32, similar to present application) to allow a cooling fluid (figures 1-3; paragraphs 20&23, cooling medium is flown) entering into the cooling cavity and flowing into the upper cooling space and the lower cooling space to cool a chip (figure 1, element 28-27 and the metal plate as described in paragraph 20 such that the lower cooling space is space from top of element 32 to the side indicated by 28; the upper cooling space is from bottom of element 32 to lower end of element 22, where element 23 of element 22 is indicated) located in the lower cooling space.
Regarding claim 2, Mori discloses, 
wherein the dual fin module (figure 1-3) comprises: 
an isolation plate (figure 1, element 32); 
a plurality of first cooling fins formed on the isolation plate and located in the upper cooling space (figure 1, not shown but element 31 placed at the bottom of the support plate 32 is consider the plurality of first cooling fins, such that they are housed within element 22); and 
a plurality of second cooling fins (figure 1, the element 31 that are shown such that they are placed on the plate 32 and within element 21; essentially the lower is corresponding to element 21 and upper is corresponding to region of element 22) formed beneath the isolation plate and located in the lower cooling space.
Regarding claim 3, Mori discloses, 
wherein the lower cooling space further comprises: a film space (a space is formed between element 28 and the cooling fins 31, figure 1, such that the space is created between top of element 31 and bottom of element 27/metal plate (not shown) is consider the film space) located between the chip and the second cooling fins.
Regarding claim 4, Mori discloses, 
wherein the heat dissipation shell further comprises a plurality of fixing platforms (figure 1, the fixing plate is were element 26 is indicated, as seen in figure 1 and 2 and described in at least paragraph 21, the joint of 26 and the plate 32 of the dual fin modules are fixed), and a fixing surface (figure 1-2, paragraph 21, edge of element 32 is the fixing surface which joints to element 26 of the shell) of the isolation plate of the dual fin module is fixed on the fixing platforms to form the film space between the chip and the second cooling fins (fig 1).
Regarding claim 5, Mori discloses, 
Wherein a first cooling fin width of the first cooling fins is equal to or different from a second cooling fin width of the second cooling fin (as seen in figure 1-2, the size of element 31a is equal such that the top and bottom cooling fins (i.e. first cooling fins and the second cooling fins as described in claim 2 are equal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. US Pub 2014/0090809 in view of Wu et al. US Pub 2018/0213677.
Regarding claim 6, 
Mori teaches wherein the heat dissipation shell comprises an inlet (element 41/31a/b); and 
An outlet (element 42/34a/b). 
Mori does not explicitly teach the diameter of the outlet is larger than a diameter of the inlet. However, providing different size inlet and outlet is not new in the art of cooling device. 
Wu in similar field teaches a heat dissipation shell (figure 2c, element 3) comprises an inlet (element 51) and an outlet (61), wherein a diameter of the outlet is larger than a diameter of the inlet (as seen in figure 2c, diameter of element 61 is larger than diameter of element 51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inlet and outlet of Mori with the teaching of Wu such that the outlet's diameter is larger than the diameter of inlet of Mori, such modification will ensure that the desired pressure is provided between the inlet and outlet such that the cooling of the electronics is effective.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. US Pub 2014/0090809 in view of Wu et al. US Pub 2018/0213677 further in view of Tsai US Pub 2017/0045307.
Regarding claim 7,
Mori as modified by Wu teaches the heat dissipation shell further comprises tapered shape (figure 1, element 33/34's shape) within the inlet and outlet to provide guide of the fluid. 
Mori as modified does not teach the heat dissipation shell further comprise two inlet guiding surface respectively formed on both sides of the inlet to guide the cooling fluid into the cooling cavity. 
Tsai in similar field of cooling device teaches providing two inlet guiding surface (figure 1, element 115, next to inlet 111) respectively formed on both sides of the inlet to guide the cooling fluid into the cooling cavity (figure 1; paragraph 19).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Tsai to have two guiding surfaces in the heat dissipation shell of Mori as modified such that two inlet guiding surface respectively formed on both sides of the inlet, such modification will ensure that the cooling fluid is provided a direction (paragraph 19) towards the fins and electronics thus ensuring the flow of the fluid and thus providing proper cooling means.
Regarding claim 8,
Mori as modified by Wu teaches the heat dissipation shell further comprises tapered shape (figure 1, element 33/34's shape) within the inlet and outlet to provide guide of the fluid. 
Mori as modified does not teach the heat dissipation shell further comprise two outlet guiding surface respectively formed on both sides of the outlet to guide the cooling fluid into the cooling cavity. 
Tsai in similar field of cooling device teaches providing two inlet guiding surface (figure 1, element 115, next to inlet 111) respectively formed on both sides of the inlet to guide the cooling fluid into the cooling cavity (figure 1; paragraph 19) and a direction plate (114) adjacent the outlet (112).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Tsai to have two guiding surfaces in the heat dissipation shell of Mori as modified such that two outlet guiding surface respectively formed on both sides of the outlet, such modification will ensure that the cooling fluid is provided a direction (paragraph 19) towards the fins, electronics and outlet thus ensuring the flow of the fluid and thus providing proper cooling means.
Regarding claim 9,
Mori as modified by Wu teaches wherein an included angle between the inlet guiding surface and the intel is about 45 degrees to 75 degrees and an included angle between the outlet guiding surface and the outlet is about 45 degrees to 75 degrees (as described in claim 8, Tsai teaches the guiding surface and as modified the guiding surface provided in Mori's cooling device, thus as seen in Tsai shows about 75 degrees. The office notes that "about" is a relative and broad term thus the angle between the inlet and the guiding surface as taught teaches the at least about 75 degrees, thus the modification as described in claim 8 arranged in this manner).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. US Pub 2014/0090809 in view of Boday et al. US Pub 2017/0043437.
Regarding claim 10, Mori teaches,
A substrate (figure 1, the metal plate as described in paragraph 20 but not shown and/or the plate 27 is consider the substrate), wherein the chip is fixed on the substrate (as seen in figure 1, chip 28 on the plate 27 and metal plate (not shown); and
An adhesive layer bonding the substrate to the heat dissipation shell (as seen in figure 1 and described in paragraph 20, the substrate is adhered to top of heat dissipation shell at element 23 thus at least some adhesive layer is provided, for example the metal plate that is not shown is acting as joining layer), and the adhesive layer comprises an epoxy adhesive layer 
Mori does not teach the adhesive layer comprise an epoxy adhesive layer. However, providing epoxy adhesive layer as an adhesive layer is not new. 
Boday in similar field of cooling device teaches adhesive layer which is made of epoxy (paragraph 51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the epoxy adhesive material as taught by Boday as the joining layer of Mori such that the metal layer provides adequate physical/mechanical and thermal bonding between the heat dissipation shell and the substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841